NO. 07-01-0293-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JULY 8, 2002



______________________________





AMILEE WENDT, APPELLANT



V.



THE LAMAR COUNCIL OF CO-OWNERS,

TRULY NOLEN OF AMERICA, INC., INDIVIDUALLY AND D/B/A

TRULY NOLEN EXTERMINATING, INC. AND ALICE LOSSEN, APPELLEES





_________________________________



FROM THE 269TH DISTRICT COURT OF HARRIS COUNTY;



NO. 96-59117; HONORABLE JOHN WOOLDRIDGE, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Amilee Wendt perfected this appeal from a take nothing judgment on her negligence claims against appellees.  Both the clerk’s record and reporter’s record have been filed.  After a stay was granted on November 6, 2001, appellant’s brief was due to be filed on December 6, 2001.  On March 6, 2002, the appeal was dismissed for failure to file a brief and not complying with an order of this Court.  In response to the dismissal, appellant filed an unopposed motion to retain the appeal and clarify the briefing schedule.  In treating the motion as a timely motion for extension of time to file a motion for rehearing, the Court granted the motion, withdrew its order of March 6, 2002, and ordered that appellant’s brief be filed no later than June 1, 2002.
(footnote: 1)  Neither the brief nor a motion for extension of time in which to do so was filed.  By letter dated June 13, 2002, this Court notified counsel of the defect and also directed counsel to reasonably explain the failure to file a brief together with a showing that appellees have not been significantly injured by the delay by June 24, 2002.  Counsel did not respond.

Accordingly, we dismiss the appeal for want of prosecution and failure to comply with an order of this Court.  
See
 Tex. R. App. P. 38.8(a)(1) and 42.3(b) and (c).



Don H. Reavis

    Justice



Do not publish.



FOOTNOTES
1:June 1 fell on a Saturday, making the brief due on Monday, June 3, 2002.  Tex. R. App. P. 4.1(a).